         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 HOCKEY WESTERN NEW YORK,LLC
 and BUFFALO BILLS, LLC,                                            COMPLAINT WITH
                                                                    JURY DEMAND
                                 Plaintiffs,
                                                           ... ..............Index..No.
 v.

 DCR STRATEGIES,INC.,

                                 Defendants.


       Plaintiffs Hockey Western New York, LLC and Buffalo Bills, LLC, by and through their

attorneys, Lipsitz Green Scime Cambria LLP, as and for their Complaint against Defendant DCR

Strategies, Inc. herein allege as follows:

                                               PARTIES

       1.      At all times relevant hereto, Hockey Western New York, LLC was and is a New

York limited liability company with a principal business address located at Seymour H. Knox, III

Plaza, Buffalo, New York 14203, and is a member of the National Hockey League operating the

professional_hockey team known as the Buffalo Sabres..(hereinafter-the-"Sabres"- or"Buffalo-

Sabres Hockey Club").

       2.      At all times relevant hereto, Buffalo Bilis, LLC, was and is a Delaware limited

liability company authorized to business in the State of New York, with a principal business

address located at One Bills Drive, Orchard Park, NY 14127 (the "Bills" or "Buffalo Bi11s

Football Club"). Buffalo Bills Football Club is a member of the National Football League

operating the professional football team known as the Buffalo Bills.
             Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 2 of 13




        3.       Upon information and belief, Defendant DCR Strategies, Inc.("DCR") was and is

a Canadian corporation not authorized to do business in the State of New York, with a principal

business address located at 2680 Skymark Avenue, Unit 420, Mississauga, Ontario L4W SL6.

                                   JURISDICTION ~lelD VENUE

        4.       This courthas subjectmatter jurisdiction pursuant to 28 U:S.C. § 1332 because

there is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

        5.       Venue is proper in this action pursuant to 28 U.S.C. § 1391(b)(1) because DCR

has consented to jurisdiction and venue in Erie County pursuant to its respective contracts with

each plaintiff, and 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions

giving rise to the claim occurred, or a substantial part of property that is the subject of the action

is situated.

        6.       Upon information and belief, DCR promotes and operates a customized pre-paid

card program under the service mark "TruCa$h", which enables card holders to access funds to

purchase products and services pursuant to company-provided benefit programs.

                                   ~t~~I~EPUC~~ PI~Q~            l~

        7.       On or about September 23, 2014, the Sabres entered into a written "Pre-Paid Card

Agreement" with DCR whereby DCR agreed to administer a customized pre-paid card loyalty

program to be offered to the Sabres' fan base termed "Sabrebucks". A true and correct copy of

the Sabres Agreement is attached hereto as Exhibit A and incorporated herein as if fully set forth

at length.

       8.        Two separate classes of cards were to be part of the Sabrebucks program.



                                                  F•1
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 3 of 13




       9.      The first card was named the "Sabrebucks Member Club card" and defined in the

Sabres Agreement as a "Trucash card that is sold by the Buffalo Sabres Hockey Club to any 3ra

party and is initially loaded with his/her own cash or credit card. Card is also reloadable by

cardholder with hislher own cash or credit/debit card."

        10.     The second card was named the "Sabrebucks Season Ticketholder card" and

defined in the Sabres Agreement as a "Trucash card, provided to Buffalo Sabres Season

ticketholder [sic] free of charge, which is initially loaded with money provided by the Buffalo

Sabres Hockey Cluh and is reloadable by cardholder with his/her own cash or credit/debit card."

       1 1.    The Sabres Agreement defines "Truca$h Card" as a "prepaid Sabrebucks Season

Ticketholder card or Sabrebucks Member Ciub card which enables Cardholders to carry out

certain business purchases at First Niagara Center and other limited locations, all of which are to

be selected by the Buffalo Sabres Hockey Club."

       12.     Pursuant to the Sabres Agreement, the Buffalo Sabres Hockey Club was required

to fund the Sabrebucks program by depositing funds into a "Trust Account".

       13.     Pursuant to paragraph 3.12 of the Sabres Agreement, the Trust Account was to be

established at GommunityFederal Savings Bank ("CFSB"), Zuhich wasxepresented by DCR to

be FDIC insured and "that the monies that are to be placed into the bank are fully insured,

without limit." DCR was further required to "provide satisfactory documentation, in the form of

a letter agreement..." that CFSB would regulate distribution ofthe funds within the Trust

Account in accordance with the terms of the Sabres Agreement.

       14.    Prepaid "Truca$h" cards would thereafter be purchased by the Buffalo Sabres

Hockey Club for distribution to Sabrebucks program participants -defined as "Cardholders"

and/or "Program Members" in the Sabres Agreement.
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 4 of 13




        15.    Paragraph 3.3. of the Sabres Agreement, DCR expressly agreed to:

               hold all funds transferred by BUFFALO SABRES HOCKEY
               CLUB into the Trust Account in trust for the benefit of BUFFALO
               SABRES HOCKEY CLUB to be applied as provided herein, until
               such time as the funds have been transferred to Cardholder's
               accounts pursuant to the terms and conditions of this Agreement.
               For greater clarity, it is acknowledged by DCR that all funds
               deposited by ~~TFFAI,O SABRES I30CKEY CIIT~ shall remain
               the property of BUFFALO SABRES HOCKEY CLUB until such
               times as those funds are loaded onto cardholder's cards, or returned
               to BUFFALO SABRES HOCKEY CLUB and/or Program
               Members as directed by the BUFFALO SABRES HOCKEY
               CLUB.(Emphasis in original)

        16.    Paragraph 3.2 of the Sabres Agreement provides that, at its sole cost and expense,

DCR would provide monthly reporting to the Sabres, and "as otherwise may be reasonably

requested" by the Sabres.

        17.    Paragraph 9.7 of the Sabres Agreement, provides that in accordance with

Paragraph 3.3,"any monies remaining in the Trust Account at termination of the Agreement is

property of the Buffalo Sabres Hockey Club and/or Program Member and DCR agrees to provide

any release/documentation necessary to enable Buffalo Sabres Hockey Club to remove said

property from the Trust Account."

        18.    Paragraph 10.6 of the Sabres agreement provides that the agreement could not be

ameiid~d without "tl~~ ~x~ress written consent of all ofthe parties to the Agreement".

       19.     Thus at the time the Sabres Agreement was executed, the Sabres understood and

relied upon the representations of DCR that DCR would be obligated to hold the Sabres'

deposited funds in trust for its benefit in a trust account established at a U.S. based, FDIC insured

bank, and that the bank would agree to be bound to the terms of the Sabres Agreement which

would therefore require the written consent of the Sabres to any transfer of funds not in
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 5 of 13




accordance with said Agreement, including a change from CFSB to any other financial

institution.

        20.    The initial term ofthe Sabres Agreement was two years, subject to discretionary

renewal for additional one year periods, and terminated on September 23, 2016.

                                    ~ILI.S BUCKS PROGRAli7[

       21.     On or about June 4, 2015, the Bills entered into a written prepaid card agreement

with DCR for the purpose of having DCR operate a customized pre-paid card loyalty program to

be offered to the Bills' fan base termed the "Bills Bucks" program (the "Bills Agreement"). A

true and correct copy ofthe Bills Agreement is attached hereto as Exhibit B,and incorporated

herein by reference as though fully set forth at length.

       22.     Two separate classes of cards were to be part of the Bills Bucks program.

       23.     The first card was named the "Bills Bucks card" defined in the Biiis Agreement as

a "Truca$h card that is sold by the Buffalo Bills Football Club to any 3~d party and is initially

loaded with his/her own cash or credit card. Card is also reloadable by cardholder with his/her

own cash or credit/debit card."

       24.      The second card was..named the "Bills Bucks Season Member card" and defined

in the Bilis Agreement as a "Truca$h card, provided to Buffalo Bills Season ticketholder [sic]

free of charge, which is initially loaded with money provided by the Buffalo Bi11s Football Club

and is reloadable by cardholder with his/her own cash or credit/debit card."

       25.     The Bills Agreement defines "Truca$h Card" as a prepaid Bills Bucks Season

Member card or Bills Bucks card which enables Cardholders to carry out certain business

purchases at Ralph Wilson Stadium and other limited locations, all of which are to be selected by

the Buffalo Bills Football Club."

                                                 ~~
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 6 of 13




        26.    Pursuant to paragraph 3.10 of the Bills Agreement, the Trust Account was to be

established at Consumers Bank, which was represented by DCR to be FDIC insured and "that the

monies that are to be placed into the bank are fully insured, without limit." DCR was further

required t~ "~revide satisfactory documentation, in the form of a letter agreement..." that

Consumers Bank would regulate distribution of the funds within the Trust Account in

accordance with the Terms of the Bills Agreement.

       27.     Prepaid "TruCa$h" cards would thereafter be purchased by the Buffalo Siils

Football Club for distribution to Bills Bucks program participants -defined as "Cardholders"

and/or "Program Members" in the Bills Agreement.

       28.     Paragraph 3.3. of the Bills Agreement, DCR expressly agreed to:

               hold all funds transferred by BUFFALO BILLS FOOTBALL
               CLUB into the Trust Account in trust for the benefit of BUFFALO
               BILLS FOOTBALL CLUB to be applied as provided herein, until
               such time as the funds have been transferred to Cardholder's
               accounts pursuant to the terms and conditions of this Agreement.
               For greater clarity, it is acknowledged by DCR that all funds
               deposited by BUFFALO BILLS FOOTBALL CLUB shall remain
               the property of BUFFALO BILLS FOOTBALL CLUB until such
               times as those funds are loaded onto cardholder's cards, or returned
               to BUFFALO BILLS FOOTBALL CLUB and/or Program
               Members as directed by the BUFFALO BILLS FOOTBALL...
               CLUB.

       29.     Paragraph 3.2 of the Bills Agreement ~rovicies that, at its sole cost and expense,

DCR would provide monthly reporting to the Bills, and "as otherwise may be reasonably

requested" by the Bills.

       30.     Paragraph 9.7 of the Bills Agreement, provides that in accordance with Paragraph

3.3,"any monies remaining in the Trust Account at termination of the Agreement is property of

the Buffalo Bills Football Club and/or Program Member and DCR agrees to provide any


                                                D
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 7 of 13




release/documentation necessary to enable Buffalo Bills Football Club to remove said property

from the Trust Account."

        31.    Paragraph 10.6 of the Bills Agreement provides that the agreement could not be

amended without "the express «~ritten consent of all of the parties to the Agreement".

       32.     Thus at the time the Bills Agreement was executed, the Bills understood and

relied upon the representations of DCR that DCR would be obligated to hold the Bills' deposited

funds in trust for its benefit in a trust account established at a U.S. based, FDIC insured bank,

and that the bank would agree to be bound to the terms ofthe Bi11s Agreement which would

therefore require the written consent of the Bills to any transfer offunds not in accordance with

said Agreement, including a change from Consumers Bank to any other financial institution.

       33.     The initial term of the Bills Agreement was two years, subject to discretionary

renewal for additional one year periods, and terminated on June 4, 2017.

                          AS AND FOR A FIRST CLAIM FOR RELIEF

                                       (Breach of Contract)

       34.     Plaintiff Buffalo Sabres Hockey Club repeats and realleges paragraphs 1 through

20, above,.with.the.same force..and effect.as if fu11y set firth herein atlength.

       35.     Upon information and belief, the Trust Account was moved from CFSB to the

Bank of Montreal, which upon information and belief, is not FDIC insured and not based in the

U.S.

       36.     An amendment was never signed by the Sabres authorizing the transfer of the

trust funds held at CFSB to the Bank of Montreal in violation of Paragraph 10.6 of the

Agreement, and DCR's obligation in accordance with paragraph 3.3 of the Agreement to hold

said funds in trust for the benefit of the Sabres at CFSB,an FDIC insured financial institution.
                                                  7
             Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 8 of 13




            37.    DCR has not provided the Sabres with any letter agreement demonstrating that the

    Bank of Montreal is fully insuring the funds of the Sabres deposited into the Trust Account, or

    that it has agreed to regulate the distribution offunds from the Trust Account in accordance with

    the Sabres Agreement.

           38.     In addition, despite due demand,DCR has failed and refused to provide an -           --   -

    accurate accounting and report ofthe administration of the funds deposited by the Sabres into the

    Trust Account.

           39.     DCR has attempted to impose fees on the remaining balance held in trust that are

    not authorized under the terms and conditions of the Sabres Agreement.

           40.     DCR has failed and refused to return the remaining balance offunds deposited by

    the Sabres into the Trust Account in violation of its obligations under Paragraphs 3.3 and 9.7 of

    the Sabres Agreement.

°          41.     As of December 10, 2017, there was purportedly $392,084.02 remaining in the

    Sabres' Trust Account. Upon information and belief, this amount is less than the amount

    otherwise owed to the Sabres by reason ofthe imposition of unauthorized fees by DCR.

           42.     Said money has not been returned despite due demand by the Sabres, nQr has.-

    DCR provided the Sabres with an accounting of said funds since December 2017.

           43.     By reason of the foregoing, Defendant DCR is in breach of the Sabres Agreement,

    and the Buffalo Sabres Hockey Club has been damaged thereby in an amount to be determined at

    trial but believed to be at least $392,084.02, together with lawful interest thereon.




                                                     8
            Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 9 of 13




                         AS AND FOR A SECOND CLAIM FOR RELEIF

                                            (Conversion)

           44.   Plaintiff Buffalo sabres Hickey Club repeats and realle~es paragraphs 1 through

20 and 34 through 43, above, with the same force and effect as iffully set forth herein at length.

           45.   Buffalo Sabres Hockey Club is the owner of all funds held in the Trust Account.

           46.   Despite due demand, DCR has failed to return all funds controlled by it from the

Trust Account to the Sabres, and thereby interfered with the Sabres' exclusive right to possession

of same.

       47.       The aforesaid interference to the Sabres' right to possession of said funds is

willful.

       48.       By reason ofthe foregoing, DCR has converted the property ofthe Sabres

entitling Plaintiff Buffalo Sabres Hockey Club to damages in an amount to be determined at trial,

but at least $392,084.02, together with lawful interest thereon and an award of punitive damages.

                          AS AND FOR A THIRD CLAIM FOR RELIEF

                                       (Unjust Enrichment).

       49.       Plaintiff Buffalo Sabres Hockey Club repeats and realleges paragraphs 1 through

20 and 34 through 48, above, with the same force and effect as if fully set forth herein at length.

       50.       Buffalo Sabres Hockey Club is the owner of all funds held in the Trust Account

administered by DCR for the Sabres benefit.

       51.       Upon information and belief, DCR has diverted the funds deposited by the Sabres

into the Trust Account for its own benefit at the expense of the Sabres.



                                                  E
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 10 of 13




        52.    Despite due demand, DCR has failed and refused to refund the funds of the

Buffalo Sabres Hockey Club.

        53.    Equity and good conscience require restitution of the aforesaid funds to the

Buffalo Sabres Hockey club in an amount to be determined at trial, but at least $392,084.02,

together with lawful interest thereon.

                        AS AND FOR A FOURTH CLAIM FOR RELIEF

                                         (Breach of Contract)

        54.    Plaintiff Buffalo Bills Football Club repeats and realleges paragraphs 1 through 6

and 21 through 33, above, with the same force and effect as if fully set forth herein at length.

        55.    Upon information and belief, the Trust Account was moved from Consumers

Bank to the Bank of Montreal, which upon information and belief, is not FDIC insured and not

based in the U.S.

        56.    An amendment was never signed by the Bills authorizing the transfer of the trust

funds held at Consumers Bank to the Bank of Montreal in violation of Paragraph 10.6 of the

Agreement, and DCR's obligation in accordance with paragraph 3.3 of the Agreement to hold

said funds in trust for the benefit ofthe Bills at Consumers Bank, an FDIC insured financial

institution.

        57.    DCR has not provided the Bilis with any fetter agreement demonstrating that the

Bank of Montreal is fully insuring the funds of the Bills deposited into the Trust Account, or that

it has agreed to regulate the distribution offunds from the Trust Account in accordance with the

Bills Agreement.




                                                  10
         Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 11 of 13




        58.    In addition, despite due demand, DCR has failed and refused to provide an

accurate accounting and report of the administration of the funds deposited by the Bills into the

Trust Account.

        59.    DCR has attempted to impose fees on the remaining balance held in trust that are

not authorized under the terms and conditions of the Bi11s Agreement.

       60.     DCR has failed and refused to return the remaining balance offunds deposited by

the Bilis into the Trust Account in violation of its obligations under Paragraphs 3.3 and 9.7 ofthe

Biiis Agreement.

       61.     As of October 14, 2018, there was purportedly $99,009.76 remaining in the Bills'

Trust Account. Upon information and belief, this amount is less than the amount otherwise

owed to the Bills by reason ofthe imposition of unauthorized fees by DCR.

       62.     Said money has not been returned despite due demand by the Bills, with DCR

falsely claiming that some, or all, ofthat money is for fees and other costs.

       63.     By reason of the foregoing, the Buffalo Bills Football Club has been damaged in

an amount to be determined at trial but believed to be at least $99,009.76, together with lawful

interest thereon.

                         AS AND FOR A FIFTH CLAIM FOR RELEIF

                                          (Conversion)

       64.     Plaintiff Buffalo Bills Football Club repeats and realleges paragraphs 1 through 6,

21 through 33, and 54 through 63, above, with the same force and effect as if fully set forth

herein at length.

       65.     Buffalo Bills Football Club is the owner of all funds held in the Trust Account.
                  Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 12 of 13




                 66.      Despite due demand, DCR has failed to return all funds controlled by it from the

        Trust Account to the Buffalo Bi11s, and thereby interfered in the Bills' exclusive right to

        possession in same.

                67.       The aforesaid interference to the Bills' right to possession of said funds is willful.

                68:       By reason ofthe foregoing, DCR has converted the property of the Bills entitling

       Plaintiff Buffalo Bills Football Club to damages in an amount to be determined at trial, but at

       least $99,009.76, together with lawful interest thereon and an award of punitive damages.

                                     AS AND FOR A SIXTH CAUSE FOR RELIEF

                                                     (Unjust Enrichment)

                69.      Plaintiff Buffalo Bills Football Club repeats and realleges paragraphs 1 through 6,

       21 through 33, and 54 through 68, above, with the same force and effect as iffully set forth

       herein at length..

                70.       Buffalo Bills Football Club is the owner of all funds held in the Trust Account

       administered by DCR for the Bills' benefit.

                71.      Upon information and belief, DCR has diverted the funds deposited by the Bills

.. . . . ..... . .. ..into the Trust Account for its own benefit at the expense ofthe Bills.

                72.      Despite due demand, DCR has failed and refused to refund the funds ofthe

       Buffalo Bills Football Club.

                73.      Equity and good conscience require restitution of the aforesaid funds to the

       Buffalo Bills Football club in an amount to be determined at trial, but at least $99,009.76,

       together with lawful interest thereon.

                WHEREFORE,Plaintiffs Hockey Western New York, LLC and Buffalo Bills, LLC,each

       demand judgment as follows:
                                                                  12
           Case 1:18-cv-01406-EAW Document 1 Filed 12/04/18 Page 13 of 13




          1.     Judgment in favor of Plaintiff Hockey Western New York, LLC in an amount to

be determined at trial, but at least $392,084.02, on the First, Second and Third Claims for Relief,

together with lawful interest thereon and award of punitive damages on its Second Claim for

Relief;

          2.    -Judgment in favor of Plaintiff Buffalo Bills;LLC in an amount to be determined

at trial, but at least $99,009.76 on the Fourth, Fifth and Sixth Claims for Relief, together with

lawful interest thereon and award of punitive damages on its Fifth Claim for Relief;

          3.     Each Plaintiff's costs and disbursements incurred herein;

          4.     Such other and further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury in this action of all issues so triable.



Dated: December 4, 2018
       Buffalo, New York

                                                LIPSITZ GREEN SCIME CAMBRIA LLP


                                                                             .,i               __.
                                                B~,    8.~            r.j          ..   .~n.

                                                          Jei~fi~ey I'. Reiila, E~sq.
                                                         Atto~~~2eys ~i~ Plaintiffs
                                                         42 Delaware Avenue, Suite 120
                                                         ~~ffalo, New York 14202
                                                         (116) 849-1333 [Ext. 481]
                                                         jreina(a~1~Iaw.com




                                                  13
